575 So. 2d 1292 (1991)
STATE of Florida, Petitioner,
v.
William JOHNSON, Respondent.
No. 76054.
Supreme Court of Florida.
March 21, 1991.
Robert A. Butterworth, Atty. Gen. and Douglas J. Glaid, Asst. Atty. Gen., West Palm Beach, for petitioner.
Richard L. Jorandby, Public Defender and Allen J. DeWeese, Asst. Public Defender, Fifteenth Judicial Circuit, West Palm Beach, for respondent.
PER CURIAM.
We review Johnson v. State, 559 So. 2d 729 (Fla. 4th DCA 1990), in which the court certified as one of great public importance the following question:
DOES THE MERE IDENTIFICATION OF A LOCATION AS A HIGH CRIME AREA UNDULY PREJUDICE A DEFENDANT WHO IS ARRESTED THERE?
Id. at 729. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We have now answered the same question by stating that such an identification could be unduly prejudicial under some circumstances but is not always so. Gillion v. State, 573 So. 2d 810 (Fla. 1991). We approve the decision below because it appears consistent with our opinion in Gillion.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.